     Case 2:19-cv-02407-CMR Document 107 Filed 11/05/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC                               MDL No. 2724
PHARMACEUTICALS PRICING                      Case No. 16-md-2724-CMR
ANTITRUST LITIGATION
                                             HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:
State of Connecticut, et al. v. Teva         Civil Action No. 19-cv-2407
Pharmaceuticals USA Inc., et al.


NOTICE OF APPEARANCE SUBSTITUTION AND WITHDRAWAL OF COUNSEL

       Please withdraw the appearance of Catherine M. Recker and substitute in her

place the appearance of Larry H. Krantz as counsel for Defendant James Brown.



Dated this 5th day of November, 2019.

                                           Respectfully submitted,



                                           ____________________________
                                           Larry H. Krantz, Esq.
                                           Krantz & Berman, LLP
                                           747 Third Avenue, 32nd Fl.
                                           New York, New York 10017
                                           (212) 661-0009
